Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 15 December 2020 for application number 17/121,799. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 25 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “formatting one or more storage devices and selecting one or more labeled replicas and one or more distinguished replicas; receiving an operation request with respect to a set of data blocks within the one or more formatted storage devices; identifying a preferred replica corresponding to the received operation request; determining whether the replication-pending bits for the preferred replica are set; and responsive to determining that the replication-pending bits for the preferred replica are set, executing the received operation request with respect to the corresponding distinguished replica.”  It is unclear of the difference between labeled, distinguished, and preferred replica.  It is unclear regarding the meaning/definition of each – “labeled”, “distinguished”, and “preferred”.  It is unclear if preferred replica is supposed to be one of the labeled or distinguished replicas.  Claims 2 – 25 recite these different types of replicas and are rejected with like reasoning.

Claim 1 recites in the last two limitations “determining whether the replication-pending bits for the preferred replica are set; and responsive to determining that the replication-pending bits for the preferred replica are set, executing the received operation request with respect to the corresponding distinguished replica.”  “Whether” leaves the claim indefinite.  It is unclear what happens when it is determined that the replication-pending bits for the preferred replica are not set.  Claims 6 and 21 recite similar claim language, and are rejected with like reasoning.  Claims 2 – 5, 7 – 10, and 22 – 25 depend from claims 1, 6, and 21 respectively, and are subsequently rejected.

Claim 1 recites in the last two limitations “determining whether the replication-pending bits for the preferred replica are set; and responsive to determining that the replication-pending bits for the preferred replica are set, executing the received operation request with respect to the corresponding distinguished replica.”  It is unclear how it is determined that the replication-pending bits for the preferred replica are set.  It is unclear what makes this determination and how it comes about.  Claims 6 and 21 recite similar claim language, and are rejected with like reasoning.  Claims 2 – 5, 7 – 10, and 22 – 25 depend from claims 1, 6, and 21 respectively, and are subsequently rejected.

Claim 1 recites in the last two limitations “identifying a preferred replica corresponding to the received operation request; determining whether the replication-pending bits for the preferred replica are set; and responsive to determining that the replication-pending bits for the preferred replica are set, executing the received operation request with respect to the corresponding distinguished replica.”  It is unclear what it means when the replication-pending bits for the preferred replica set.  It is unclear if the replication-pending is for the preferred replica to have replication writes performed on the preferred replica from the distinguished replica, or for replication reads to the distinguished replica from the preferred replica.  The “replication-pending bits” are not clearly defined, nor the type of replication being performed for the identification of a preferred replica that corresponds to the received operation request.  Claims 6 and 21 recite similar claim language, and are rejected with like reasoning.  Claims 2 – 5, 7 – 10, and 22 – 25 depend from claims 1, 6, and 21 respectively, and are subsequently rejected.

Claim 3 recites “wherein the one or more distinguished replicas are located on one or more reliable storage devices.”  It is unclear how “reliable” is defined.  It is unclear what a “reliable” storage device is based on the claim language.  Claims 8, 13, and 18 recite similar language and are rejected with like reasoning.

Claim 4 recites “responsive to determining that the replication-pending bits for the preferred replica are not set, …”  where claim 1, from which claim 4 depends, recites “…responsive to determining that the replication-pending bits for the preferred replica are set…” in the last limitation.  It is unclear how if the replication-pending bits for the preferred replica are already set in claim 1, how they became not set in claim 4.  Claims 9 and 22 recite similar language and are rejected with like reasoning.

Claim 5 recites “analyzing one or more connection metrics between a device initiating the operation request and the labeled replica and the distinguished replica; and selecting the replica for which the connection metrics are best as the preferred replica with respect to the received operation request.”  It is unclear exactly how “connection metrics” is being defined in the claim language, and how they are selected as “best”.  It is unclear how “best” is defined regarding the received operation request preferred replica.  Claims 10 and 24 recites similar language and is rejected with like reasoning.

Claim 11 recites “…identifying one or more block addresses corresponding to a distinguished replica and a labeled replica corresponding to one or more data blocks affected by the write operation” in the second limitation.  It is unclear how these block addresses (corresponding to both a distinguished and labeled replica) are identified to be affected by a write operation.  Claim 16 recites similar language and is rejected with like reasoning.  Claims 12 – 15 and 17 – 20 depends from claims 11 and 16 respectively, and are subsequently rejected.

Claim 11 recites “…setting one or more replication-pending bits with respect to the labeled replica, wherein the replication-pending bits indicate an incomplete write request;… clearing the one or more replication-pending bits with respect to the labeled replica to indicate the completion of the write operation” in the third and last limitation.  Similar to item 11 above, it is unclear if the incompletion (and subsequent completion) of the write request is with respect to a write to the labeled replica, a write from the labeled replica (being used as the source) to the distinguished replica, or both (where the fourth limitation indicates writes are occurring to both).  Furthermore, it is unclear if the write request (the request itself) is incomplete or the write is incomplete, based on the claim language.  Claim 16 recites similar language and is rejected with like reasoning.  Claims 12 – 15 and 17 – 20 depends from claims 11 and 16 respectively, and are subsequently rejected.

Claim 11 recites “… identifying one or more block addresses corresponding to a distinguished replica and a labeled replica corresponding to one or more data blocks affected by the write operation …writing data to both the labeled replica and the distinguished replica corresponding to the data blocks altered by the write operation” in the second and fourth limitations.  The second limitation states “blocks affected by the write operation” and the fourth limitation states “blocks altered by the write operation”.  It is unclear if the claim language is claiming the same occurrence on the data blocks using two different terms or two different occurrences on the data blocks.  Claim 16 recites similar language and is rejected with like reasoning.  Claims 12 – 15 and 17 – 20 depends from claims 11 and 16 respectively, and are subsequently rejected.

Claim 14 recites “wherein the system comprises only labeled replicas and no distinguished replicas…”  where claim 11 from where claim 14 depends recites “… identifying one or more block addresses corresponding to a distinguished replica and a labeled replica corresponding to one or more data blocks affected by the write operation …writing data to both the labeled replica and the distinguished replica corresponding to the data blocks altered by the write operation.”  It is unclear how claim 11 initially has “a distinguished replica”, but then in claim 14 the system “comprises only labeled replicas and no distinguished replicas”.  Claim 19 recites similar claim language and is rejected with like reasoning.

Claim 20 recites “further comprising instructions to repair one or more damaged replicas.”  It is unclear how the replicas became damaged, which replicas out of the preferred, distinguished, and labeled replicas are damaged, and what type of damaged happened to the replica(s).  Claim 23 recites similar language and is rejected with like reasoning.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 25 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 25 are rejected under a 112 rejection.   Examiner was not able to provide prior art to read on claims 1 – 25 based on the 112 rejections.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ofek et al., US Pub. No. 2004/0098547 A1 – teaches “When the backup storage device 54 receives the data file, the backup storage system 54 can take the application level 10 data file, convert it to its appropriate file system level 12 format for the backup storage system, which can then be converted through a logical volume manager 14 level and into physical storage 16.” [para. 0043]
“One mechanism for writing from the cache is to store the data to be written in the cache, and mark a "write pending" bit. When the write pending bit is encountered, the applicable data can be written to the disk. This technique is described generally in U.S. Pat. No. 5,341,493, entitled "Disk storage system with write preservation during power failure," issued on Aug. 23, 1994.” [para. 0054]
“For both backup and restore, the cataloging and identification of tapes can be handled by the storage management application, as is done for other mechanisms for formatting data stored on a storage system. The control station 271g of the secondary storage node 271 assists in identification and mounting and dismounting of the appropriate tapes, using the control station database 271i.” [para. 0324]
Theimer et al., US Pub. No. 2017/0235645 A1 – teaches “The write-confirmation-pending flag 3134 of an entry 3131 may be set (e.g., to “True”) at the time that a write request for the corresponding data contents is transmitted to the SMS storage subsystem. …. Until a confirmation is received from the storage subsystem that the write has been committed or completed successfully at the required number of storage locations (or until an indication is received that the write could not be committed successfully at the required number of storage locations and hence should be deemed to be aborted or failed), the write-confirmation-pending flag may remain set. If a confirmation is received that the write succeeded, the write-confirmation-pending flag 3134 may be unset (e.g., set to “False”). If the write fails, and a duplicate submission was not received for the same data contents in the interim, the entry 3131 may be deleted from the de-duplication table. [para. 0178]
Michelman, US Pub. No. 2004/0260973 A1 – teaches “Thus, a reliable RBS needs to account for unavailable backup partners, including being able to locate computer systems when they are not on-line.” [para. 0103]
“The determination of atomic operations can be handled on the originating partner side in advance of invoking the backup operation. Note that, when files are backed up "atomically," there is then a corresponding option to restore them atomically.” [para. 0129]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135      

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135